        Case 2:20-cv-01054-SSV-DPC Document 36 Filed 04/09/21 Page 1 of 2




MINUTE ENTRY
CURRAULT, M. J.
APRIL 9, 2021
MJ STAR 0:35
                                    UNITED STATES DISTRICT COURT

                                   EASTERN DISTRICT OF LOUISIANA

JULIE ARDOIN                                                               CIVIL ACTION

VERSUS                                                                     NO. 20-1054

CCC ASSOCIATION, INC.                                                      SECTION “R” (2)
d/b/a CYPRESS COURT
CONDOMINIUM ASSOCIATION

         Expedited consideration having been granted, oral argument was conducted by video

conference on this date on Plaintiff’s Motion to Quash Subpoenas and/or Motion for Protective

Order to limit Defendant’s subpoenas duces tecum to medical providers for medical records of

non-party Skylar Bergeron. ECF No. 29. Defendant opposes the motion. ECF No. 35.

         Participating were:         Imtiaz A. Siddiqui, counsel for Plaintiff;

                                     Pierre V. Miller, II, counsel for Defendant.

         Having considered the record, the submissions and arguments of counsel, and the

applicable law, the Court GRANTED IN PART AND DENIED IN PART the Motion to Quahs.

Plaintiff does not have standing under Rule 45 to challenge the sufficiency of notice of the

subpoenas directed to another person’s medical records,1 but does have standing to challenge the




1
  Bounds v. Cap. Area Fam. Violence Intervention Ctr., Inc., 314 F.R.D. 214, 218 (M.D. La. 2016) (“Parties have
limited standing to quash subpoenas served on non-parties pursuant to Rule 45.”) (citing Frazier v. RadioShack
Corp., No. 10-855, 2012 WL 832285, at *1 (M.D. La. Mar. 12, 2012) (“[A] plaintiff cannot challenge a Rule 45
subpoena directed to a third party on the basis that it violates another person’s privacy rights . . . is overly broad, or
that the subpoena seeks information that is irrelevant because only the responding third party can object and seek to
quash a Rule 45 subpoena on those grounds.”); Black v. DMNO, LLC, No. 16-02708, 2018 WL 488991, at *2 (E.D.
La. Jan. 19, 2018) (citation omitted) (“[I]n order to challenge the subpoena, the movant must be: in possession or
control of the requested material; be the person to whom the subpoena is issued; or have a personal right or privilege
in the subject matter of the subpoena.”).
        Case 2:20-cv-01054-SSV-DPC Document 36 Filed 04/09/21 Page 2 of 2




relevance of the documents pursuant to Rule 26(c).2 As the non-party’s disability and medical

condition is at the heart of the claims in this case as well as certain defenses asserted, and three

medical providers have treated him for same, their medical records are relevant to the claims and

defenses in this matter. Defense counsel must, however, limit the scope of the subpoenas to the

start date of the non-party’s diagnosis of his disability at issue as any medical care prior to his

diagnosis or for unrelated medical conditions would not be relevant to any claim or defense. The

parties were further advised to file a Joint Motion for Protective Order, within 14 days of this

Order, to ensure that the medical records will be treated as confidential and used only for purposes

of this litigation.


                                                               ___________________________________
                                                                  DONNA PHILLIPS CURRAULT
                                                               UNITED STATES MAGISTRATE JUDGE




2
  Bounds, 314 F.R.D. at 218 (“Nevertheless, a party has standing to move for a protective order pursuant to Rule
26(c) seeking to limit the scope of discovery, even if the party does not have standing pursuant to Rule 45(d) to
bring a motion to quash a third-party subpoena.”) (citing Singletary v. Sterling Transp. Co., 289 F.R.D. 237, 240 n.
2 (E.D. Va. 2012); Auto–Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla.2005);
Washington v. Thurgood Marshall Acad., 230 F.R.D. 18, 22 (D.D.C. 2005)).

                                                          2
